DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

  Status of the Application
2.	Claims 2-21 are pending in this application (17/035,234), as Applicant has submitted a preliminary amendment to the claims on 11/22/2020, based on the original application filed on 09/28/2020, which is a Continuation of its parent application (US 15/194,285) filed on 06/27/2016 and granted a patent (US 10789156) on 09/29/2020. 
	Claim 1 has been canceled.
	Claims 2-21 have been newly added.
(Please see pages 1-4 of Claims filed on 11/22/2020)
Applicant's submissions have been entered. 

Domestic Priority
3.	Applicant’s claim to Domestic Priority for this application (17/035,234) filed on 09/28/2020 as a Continuation of US application no. (15/194,285) filed on 06/27/2016 (granted patent US 10789156 on 09/29/2020), is acknowledged and put on record.

	  
Double Patenting – Terminal Disclaimer
4.	This application (17/035,234) is subject to a Terminal Disclaimer with respect to the Patent US 10789156, issued on 09/29/2020.  
Please see the Terminal Disclaimer filed by Applicant on 06/07/2022 that has been approved by the office.  Applicant’s submitted Terminal Disclaimer has been entered into record.  


Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 2-21 (renumbered 1-20) are allowed.

Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 2.  Specifically, the prior art of record does not fairly teach or suggest the combination of features: "analyzing the plurality of automated software tests to identify at least a first data source and a second data source that are used to respectively perform at least first and second automated software tests of the plurality of automated software tests; generating test groups including a first test group comprising the first automated software test and a second test group comprising the second automated software test, wherein the generating is based on an aggregation of automated software tests according to data sources used to perform those automated software tests, and wherein each test group comprises one or more tests associated with non-overlapping data sources; and performing parallel execution of the test groups, including the first and second test groups, on the application." as specified by independent claim 2. These features together with other limitations of independent claim 2 are novel and non-obvious over the prior art of record.   As such, independent claim 2 is allowable. 
Independent claims 10 and 18 that recite basically similar features as Claim 2, are also allowable for similar reasons. 
Dependent claims 3-9, 11-17, and 19-21, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
7.	Claims 2-21 (renumbered 1-20) are allowed.
	Claim 1 was canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED N HUDA/Examiner, Art Unit 2191   
 /WEI Y ZHEN/ Supervisory Patent Examiner, Art Unit 2191